State Farm LloydsAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 29, 2015

                                   No. 04-13-00892-CV

                                     Dora GULLEY,
                                        Appellant

                                            v.

                               STATE FARM LLOYDS,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion to Extend Time to File Motion for Rehearing is
GRANTED. The appellant’s motion for rehearing is due on February 3, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court